                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISON
                                  Civil Action No.: 3:17-CV-00652


 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                           Plaintiffs,           DECLARATION OF DAVID E.
                                                      ARMENDARIZ
       v.
                                                EXHIBIT 5 – FILED UNDER SEAL
 FRITO-LAY NORTH AMERICA, INC.,

                           Defendant.




               FILED UNDER SEAL




01313-001/00172571-1
      Case 3:17-cv-00652-KDB-DSC Document 71-7 Filed 06/14/19 Page 1 of 1
